
	
		I
		112th CONGRESS
		1st Session
		H. R. 3532
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2011
			Mr. Young of Alaska
			 (for himself and Mr. Boren) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To empower federally recognized Indian tribes to accept
		  restricted fee tribal lands, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Indian Empowerment Act of
			 2011.
		2.Empower tribes to
			 accept restricted fee tribal lands
			(a)Conveyance of
			 tribal trust lands to restricted fee tribal landsNotwithstanding
			 any other provision of law, not later than 180 days after receipt by the
			 Secretary of the Interior of a written request adopted by the governing body of
			 a federally recognized Indian tribe, the Secretary shall, subject to a
			 restriction imposed by the United States against alienation and taxation,
			 convey to the Indian tribe all right, title, and interest held by the United
			 States in land specifically requested by the Indian tribe which the United
			 States held in trust for that Indian tribe.
			(b)Attributes of
			 restricted fee tribal landsAny land held by a federally
			 recognized Indian tribe subject to a restriction imposed by the United States
			 against alienation and taxation, shall be deemed, for all purposes, to
			 be—
				(1)Indian country as
			 defined in section 1151 of title 18, United States Code; and
				(2)the Indian lands
			 of that Indian tribe subject to the provisions of the Act of June 30, 1834 (25
			 U.S.C. 177; 4 Stat. 730).
				(c)Tribal authority
			 over restricted fee tribal landsNotwithstanding the provisions
			 of the Act of August 9, 1955 (25 U.S.C. 415; commonly known as the
			 Long-term Leasing Act), an Indian tribe may lease land subject
			 to a restriction imposed by the United States against alienation and taxation,
			 or grant an easement or right-of-way thereon, for any period of time without
			 review and approval by the Secretary.
			(d)Tribal
			 preemption authority over restricted fee tribal landsThe laws of
			 a federally recognized Indian tribe establishing a system of land tenure
			 governing the use of land it holds, subject to a restriction imposed by the
			 United States against alienation and taxation, shall preempt any provision of
			 Federal law or regulation governing the use of such lands. Such tribal law
			 shall be given preemptive effect only upon having been first published in the
			 Federal Register. The Secretary of the Interior shall cause such tribal law to
			 be published in the Federal Register not later than 120 days after receiving a
			 copy of the tribal law from the Indian tribe.
			(e)Trust
			 responsibility not diminishedNothing in this section shall be
			 construed to diminish the Federal trust responsibility to any Indian
			 tribe.
			
